DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 12/14/2021, Applicant, on 4/12/2022, amended Claims 1-4, 10-13 and 20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(a) – There rejection is removed as per Applicant’s amendments and arguments.
Arguments regarding 35 USC §112(b) – There rejection is removed as per Applicant’s amendments and arguments.
Arguments regarding 35 USC §101 Alice – The rejection is hereby removed in light of Applicant’s amendments. 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of activating the business rule template, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing the business rule template to configure client applications on a Point of Sale device to perform actions on this device. Thus independent Claims 1, 10, and 20 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  
Arguments regarding 35 USC §103 – Applicant argues that the combination of Herz and Stoyles does not teach the amended limitations of the claims. Examiner disagrees as the combination of Herz, Stoyles, and Fettig teaches the amended limitations. Herz teaches receiving rule data from a user interface as in [1119] where circuitry for a rules interface is used for vendors to put in rules, wherein the rule data comprises retail context information associated with a retail business associated with the retail system as in [1119] where the product related rules for retail associated with their retail business are placed in by vendors, and generating a business rule template based on the retail context information included in the rule data as in [0383] where a rule template is provided for information on the retail info, which defines how the retail system will implement the rules according to information received above as in [0383-384] where the information is displayed to a user for safe queries). Stoyles teaches business logic, i.e. decision logic, in a non-production environment defining how a point of sale (POS) device in the retail system will implement one or more business rules according to the retail context information as in [0164-168] where the POS system uses business logic to determine what rules as in [0127] are used, validating the business rule template based on the retail context information and on sample business data, wherein validating the business rule template comprises executing to selectively perform one or more Point of Sale (PoS) actions on the sample business data according to the retail context information as in [0127] where business rules and [0137] templates are verified/certified as in [0053] based on the rules inputted to the system, and the use of APIs in POS system where they are specifically adapted with the system, thus a configuration as in [0157], as well as POS actions using business logic as above, it does not explicitly state these applications perform the POS actions. Fettig teaches POS functions such as in [0094] which are maintained using templates as in [0019], thus teaching the limitations of the amended claims.
Therefore the arguments are non-persuasive, the Claims are ineligible as there is no inventive concept, and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Therefore the rejection under 35 USC §103 is maintained as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (U.S. Publication No. 2013/009,7664) in view of Stoyles (U.S. Publication No. 2020/021,9136) in further view of Fettig (U.S. Publication No. 2005/017,1853).

Regarding Claims 1, 10, and 19-20, Herz teaches a method of generating business rules for a retail system, the method comprising: 
receiving rule data from a user interface ([1119] circuitry for a rules interface is used for vendors to put in rules), wherein the rule data comprises retail context information associated with a retail business associated with the retail system ([1119] product related rules for retail associated with their retail business are placed in by vendors); 
generating a business rule template based on the retail context information included in the rule data ([0383] a rule template is provided for information on the retail info), which defines how the retail system will implement the rules according to information received above ([0383-384] the information is displayed to a user for safe queries); 
Although Herz teaches validation and certification of rules, use of POS systems and functions (as in Claims below) and a template being used, it does not explicitly state validating of a business rules template.
Stoyles teaches 
business logic, i.e. decision logic, in a non-production environment defining how a point of sale (POS) device in the retail system will implement one or more business rules according to the retail context information ([0164-168] the POS system uses business logic to determine what rules as in [0127] are used),
validating the business rule template based on the retail context information and on sample business data, wherein validating the business rule template comprises executing to selectively perform one or more Point of Sale (PoS) actions on the sample business data according to the retail context information ([0127] business rules and [0137] templates are verified/certified as in [0053] based on the rules inputted to the system); and 
activating the business rule template for use in the retail system responsive to determining that the business rule template is valid ([0127] the system puts the rules to use).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the business rules and templates of a POS system of Herz with the business rules, templates, and systems of the POS system of Stoyles as they are both analogous art which find solutions to problems in POS systems along with the claimed invention, and the combination would lead to an improved system that would increase and improve the in-store customer experience by providing more information based on the rules as taught in [0109] of Stoyles.
Although Stoyles teaches the use of APIs in POS system where they are specifically adapted with the system, thus a configuration as in [0157], as well as POS actions using business logic as above, it does not explicitly state these applications perform the POS actions.
Fettig teaches POS functions such as in [0094] which are maintained using templates as in [0019].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the APIs with business rules and templates of a POS system of the combination of Herz and Stoyles with the use of templates for POS functions of the POS system of Fettig as they are all analogous art which find solutions to problems in POS systems along with the claimed invention, and the combination would lead to an improved system that would increase and improve the in-store customer experience by providing familiar windows which customers are already skilled with as taught in [0024] of Fettig.
Examiner notes that Herz teaches a non-transitory computer-readable medium ([0436] medium and storage devices), network computing device ([1456] networked computing device), communication interface circuitry (As above in Claim 1), and a POS device ([0290] POS device).
Regarding Claims 2 and 11, Herz teaches wherein the one or more POS actions comprise one or more of: 
a manager override process ([0336] override is performed by a user of the system, i.e. manager); 
a product return process; 
a process that conditionally collects information about a product being purchased; 
a validation process ([0702] validation process used); and 
an enforcement process configured to enforce one or more limitations associated with processes of the one or more POS actions ([0556] enforcement of policies and limitations).
Regarding Claims 3 and 12, Herz teaches The method of claim 2 wherein the process that conditionally collects information about a product being purchased is performed based on how the product is taxed ([1236] tax information for each area and product is used).
Regarding Claims 5 and 14, Herz teaches wherein the retail context information identifies a constraint comprising one or both of a date-based constraint and a time-based constraint, and wherein at least one of the POS actions is performed according to the constraint ([1072] time based constraints are used).
Regarding Claims 6 and 15, Herz teaches wherein the retail context information comprises a user ID identifying a user associated with the retail business ([0452] unique user id’s used).
Regarding Claims 7 and 16, Herz teaches wherein the retail context information comprises a store ID of the retail business ([0115] Owner ID is retail ID).
Regarding Claims 8 and 17, Herz teaches wherein the retail context information comprises a user permission set that defines the POS actions users associated with the retail business are permitted to perform ([0715] POS actions and other uses of the system are only given access when permission is given as in [1122]).
Regarding Claims 9 and 18, Herz teaches further comprising storing the business rule template in a memory responsive to determining that the business rule template is valid (Claim 1 the profiles and rules are stored in memory).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (U.S. Publication No. 2013/009,7664) in view of Stoyles (U.S. Publication No. 2020/021,9136) in further view of Fettig (U.S. Publication No. 2005/017,1853) in further view of Johnson (U.S. Publication No. 2014/018,8655).

Regarding Claims 4 and 13, Neither Herz nor Stoyles teaches how a product is being used.
Johnson teaches intended use of a product in a point of sale system as in [0009].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the information used in the system of the combination of Herz and Stoyles with the intended use of customers information of the POS system of Johnson as they are all analogous art which find solutions to problems in POS systems along with the claimed invention, and the combination would lead to an improved system that would increase the likelihood of sales of the product as taught in [0005] of Johnson.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200219136 A1
Stoyles; Christopher Geoffrey
Apparatus For Printing, Displaying, And Managing Documents, Digital Content, Advertising, Social Media, Mobile Catalogues And The Like For Retail Premises, And System Thereof
US 20180025334 A1
POURFALLAH; STACY et al.
EVENT-TRIGGERED BUSINESS-TO-BUSINESS ELECTRONIC PAYMENT PROCESSING APPARATUSES, METHODS AND SYSTEMS
US 20140297335 A1
Wargin; Jeffrey M. et al.
REUSABLE PRODUCT SYSTEM
US 20140188655 A1
Johnson; Jerome Dale et al.
INVENTORY SALES SYSTEM AND METHOD
US 20130097664 A1
Herz; Frederick et al.
SECURE DATA INTERCHANGE
US 20030110073 A1
Briel, John V  et al.
Data management system
US 20210352144 A1
Puleston; David et al.
TAG OPERATING SYSTEM
US 20200364525 A1
Mats; Leonid et al.
RF TAG OPERATING SYSTEM WITH IOT CONNECTOR CORE
US 20190295054 A1
Purves; Thomas et al.
MULTI-DIRECTIONAL WALLET CONNECTOR APPARATUSES, METHODS AND SYSTEMS
US 20190251590 A1
Bodington; Shaun
Incentives Associated with Linked Financial Accounts
US 20190205915 A1
Hunter; Kevin et al.
IDENTIFYING CONSUMERS ONLINE FOR PROVIDING OFFERS AND COUPON VALIDATION ONLINE, IN REAL-TIME, AND AT THE POINT OF SALE
US 20180131765 A1
Puleston; David et al.
METHODS AND SYSTEMS FOR ENDPOINT DEVICE OPERATING SYSTEM IN AN ASSET INTELLIGENCE PLATFORM
US 20110077999 A1
Becker; Markus et al.
MANAGING CONSISTENT INTERFACES FOR RETAIL EVENT BUSINESS OBJECTS ACROSS HETEROGENEOUS SYSTEMS
US 20050262190 A1
Mamou, Jean-Claude  et al.
Client side interface for real time data integration jobs


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/1/2022